  4:19-cr-03116-JMG-CRZ Doc # 172 Filed: 07/23/21 Page 1 of 1 - Page ID # 727




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:19-CR-3116

vs.                                                         ORDER

DRAKE L. BANKS, SR.,

                   Defendant.

       This matter is before the Court on the defendant's motion to extend the
time for filing a direct appeal (filing 171). See Fed. R. App. P. 4(b)(4). For
excusable neglect shown, see Gibbons v. United States, 317 F.3d 852, 854-55
(8th Cir. 2003), the Court will grant the defendant's motion.
       The judgment in this case (filing 167) was filed on June 25, 2021, so the
initial deadline for filing a notice of appeal was July 9. See Rule 4(b)(1)(A); see
also Rule 4(b)(6). Rule 4(b)(4) permits a 30-day extension from that deadline,
which would be August 9. See id.; Fed. R. App. P. 26(a)(1)(C). The Court will
extend the appeal deadline in this case until August 9.

      IT IS ORDERED:

      1.    The defendant's motion to extend the time for filing a direct
            appeal (filing 171) is granted.

      2.    The defendant may file a notice of appeal on or before August
            9, 2021.

      Dated this 23rd day of July, 2021.

                                            BY THE COURT:


                                            John M. Gerrard
                                            United States District Judge
